DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed November 20, 2020.  Claims 1 and 23-25 have been amended.  Claims 1, 3-7, and 22-26 are currently pending and under examination.
	
This application is a continuation of International Application No. PCT/JP2016/070816, filed on July 14, 2016, which claims priority to Japanese Application No. 2015-141181, filed on July 15, 2015.


Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2014/0134733, Published May 15, 2014 – Previously Presented).
claims 1, 3-5, 7, 22, and 24, Wu et al. teach culturing human induced pluripotent stem cells (hiPSCs) to induce differentiation of the hiPSCs into cells including cardiomyocytes (cardiocytes), where the derived cardiomyocytes can then be purified from surrounding cells (Abs.; Para. 57, Line 1-3, Line 17 to Right Col., Line 2; Para. 60, Line 1-3), which is dissociating the derived cardiomyocytes from the hiPSCs.  The hiPSCs can be cultured as a monolayer, or cultured on a matrix, to induce differentiation of the hiPSCs into cardiomyocytes (Para. 85).  
Applicant indicates that a mass of cells or an aggregate of cells which contain cardiocytes obtained by culture and induction is synonymous with a cell population (see Specification, Para. 39, Line 1-7).  There is no definition provided in the instant Specification that more specifically indicates what is to be included or excluded by the terms “mass of cells” or “aggregate of cells.”  As either of a cultured monolayer or a matrix culture of derived cardiomyocytes contain multiple cells, for example, a monolayer culture can contain up to 60 million cardiomyocytes derived from 1 million hiPSCs (see Wu et al., Para. 140), derived cells in either a monolayer, or matrix culture, are deemed to be a mass of cells or an aggregate of cells prior to dissociation.
The derived and isolated (dissociated) cardiomyocytes can then be cryopreserved by freezing the cells in a cryopreservation solution containing dimethyl sulfoxide (DMSO) (Para. 61), which is a cryoprotectant capable of permeation through the cell membrane.  The cardiomyocytes are preserved for future use, wherein the cells can be stored in liquid nitrogen, and thawed when ready for use (Para. 61, Line 1-3; Para. 61, p. 8, Line 9-18).  Cardiomyocytes are purified, including by filtration through a cell strainer, prior to cryopreservation (Para. 224, Line 10-15).

With regard to claim 23, as noted, Wu et al. teach deriving cardiomyocytes from hiPSCs, where the derived cardiomyocytes can then be purified from surrounding cells (Abs.; Para. 57, Line 1-3, Line 17 to Right Col., Line 2; Para. 60, Line 1-3).  The surrounding cells include vascular endothelial cells prior to purification (Para. 58, Line 8-11), and thus the mass or aggregate of cells further comprises vascular endothelial cells.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (US 2014/0134733, Published May 15, 2014 – Previously Presented).
With regard to claims 25 and 26, Wu et al. teach culturing human induced pluripotent stem cells (hiPSCs) to induce differentiation of the hiPSCs into cells including cardiomyocytes 
Applicant indicates that a mass of cells or an aggregate of cells which contain cardiocytes obtained by culture and induction is synonymous with a cell population (see Specification, Para. 39, Line 1-7).  There is no definition provided in the instant Specification that more specifically indicates what is to be included or excluded by the terms “mass of cells” or “aggregate of cells.”  As either of a cultured monolayer or a matrix culture of derived cardiomyocytes contain multiple cells, for example, a monolayer culture can contain up to 60 million cardiomyocytes derived from 1 million hiPSCs (see Wu et al., Para. 140), derived cells in either a monolayer, or matrix culture, are deemed to be a mass of cells or an aggregate of cells prior to dissociation.
The derived and isolated (dissociated) cardiomyocytes can then be cryopreserved by freezing the cells in a cryopreservation solution containing dimethyl sulfoxide (DMSO) (Para. 61), which is a cryoprotectant capable of permeation through the cell membrane.  The cardiomyocytes are preserved for future use, wherein the cells can be stored in liquid nitrogen, and thawed when ready for use (Para. 61, Line 1-3; Para. 61, p. 8, Line 9-18).  Cardiomyocytes are purified, including by filtration through a cell strainer, prior to cryopreservation (Para. 224, Line 10-15).
Wu et al additionally teach that detachment of pluripotent stem cells for passaging, which includes dissociating the cells, is commonly performed using the enzyme trypsin and/or other commercially available reagents, including TrypLE and EDTA (Para. 81).  As such, it would have been obvious to one of ordinary skill in the art to utilize trypsin and EDTA to dissociate the Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the concentration of EDTA, including to 0.05%, to result in dissociation of the hiPSCs as desired when practicing the taught method.
As Wu et al. render obvious the steps of the method as claimed, the claimed results that the ratio of undifferentiated cardiocytes to the number of total dissociated cells after freezing is reduced by 5% or more compared to the dissociated cells before freezing, and that at least 91% of the dissociated cardiocytes survive thawing, would naturally flow from performance of the method as rendered obvious by Wu et al. 


Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., and further in view of Tosaya (US 2012/0128845, Published 2012 – Previously Presented).
The teachings of Wu et al. as applied to claims 1 and 4 have been set forth above.  Wu et al. do not teach that the cryoprotectant is specifically 1,2-propanediol, ethylene glycol, propylene glycol, or glycerin.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Wu et al. and Tosaya, because both teach the cryopreservation of a biological specimen using cryoprotectants including DMSO.  The use of conventional cryoprotectants that include 1,2-propanediol, ethylene glycol, propylene glycol, and glycerin for cryopreservation of a biological specimen is known in the art as taught by Tosaya.  The use of additional, known cryoprotectants, including 1,2-propanediol, ethylene glycol, propylene glycol, and glycerin in the method of Wu et al. amounts to the simple substitution of one known cryoprotectant for another, and would be expected to predictably provide a cryoprotectant for cryopreservation of the derived cardiomyocytes of Wu et al.
Therefore, it would have been obvious to one of ordinary skill in the art from the combined teachings of Wu et al. and Tosaya, to provide a cryoprotectant including 1,2-propanediol, ethylene glycol, propylene glycol, and glycerin (Claim 4, 6).  


Response to Arguments

	Applicant urges that Wu et al. do not disclose a mass of cells or an aggregate of cells containing cardiomyocytes that is obtained by three-dimensional cell culture and thereafter subjected to dissociation.  In contrast, Wu’s pluripotent stem cells are cultured as a monolayer, where embryoid bodies are not formed during the course of Wu’s methods.  Additionally, an 
	Applicant’s argument have been fully considered, but have not been found persuasive.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the culturing is a three-dimensional culture, and embryoid bodies are formed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Wu et al. teach culturing human induced pluripotent stem cells (hiPSCs) to induce differentiation of the hiPSCs into cells including cardiomyocytes (cardiocytes), where the derived cardiomyocytes can then be purified from surrounding cells (Abs.; Para. 57, Line 1-3, Line 17 to Right Col., Line 2; Para. 60, Line 1-3), which is dissociating the derived cardiomyocytes from the hiPSCs.  The hiPSCs can be cultured as a monolayer, or cultured on a matrix, to induce differentiation of the hiPSCs into cardiomyocytes (Para. 85).  
Applicant indicates that a mass of cells or an aggregate of cells which contain cardiocytes obtained by culture and induction is synonymous with a cell population (see Specification, Para. 39, Line 1-7).  There is no definition provided in the instant Specification that more specifically indicates what is to be included or excluded by the terms “mass of cells” or “aggregate of cells.”  As either of a cultured monolayer or a matrix culture of derived cardiomyocytes contain multiple cells, for example, a monolayer culture can contain up to 60 million cardiomyocytes derived see Wu et al., Para. 140), derived cells in either a monolayer, or matrix culture, are deemed to be a mass of cells or an aggregate of cells prior to dissociation.
	With regard to Tosaya, the suggested deficiencies of Wu et al. have been addressed above. 

Conclusion

No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653